DETAILED ACTION
This is in response to applicant’s amendment/response filed on 1/21/2022, which has been entered and made of record. Claim(s) 1-4, 6-7, 9, 12, 14-16, 18, 20 have been amended. Claim(s) 1-20 are pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nunez (US 20210233294). 
Regarding claim 1, Nunez discloses A head-mounted display (HMD) configured to be worn by an installer (Nunes, “[0014] The portable device may be a computer embodied as wearable visualization technology (e.g., a hand-held smart phone, AR glasses, AR contact lenses, or include an AR visualization device as a peripheral) and configured to execute the software application”), the HMD comprising: 
a display (Nunez, “[0023] the renderings may provide visualization of various characteristics of the cluster node as visual overlays disposed over an actual storage or compute ; 
a communication interface (Nunez, “[0024] These telemetry sources may be accessed from the ARD application 160 on-demand via standard communication protocols, such as HTTPS9”); 
a processor; and a non-transitory computer-readable medium storing computer-readable instructions that (Nunez, “[0033] it is expressly contemplated that the components and/or elements described herein can be implemented as software encoded on a tangible (non-transitory) computer-readable medium (e.g., disks, electronic memory, and/or CDs) having program instructions executing on a computer, hardware, firmware, or a combination thereof. Claim 21, A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processor of a portable device cause the portable device to”), 
when executed by the processor, cause the HMD to access, via the communication interface from a first component of a communication system installed at a customer installation site, first installation status information for the first component, and present, on the display, an augmented reality environment including the first installation status information and real world content (Nunez, fig.5, “[0022] the ARD application 160 may lock onto the network port 350 and issue system calls, such as API calls 360 (e.g., using the identifier for the component), to the API 228 of the operating system 225 of the node to request information, such as configuration, performance and historical parameters, about the component. [0028] FIG. 5 illustrates an exemplary simplified procedure for utilizing the ARD tool (and ARD application) to locate, diagnose and provide recommendations to repair a failed node of the HCI .  
Regarding claim(s) 14, it is interpreted and rejected for the same reasons set forth in claim(s) 1. 
Claim 20 is in similar scope as claim 1, except that claim 20 recites A non-transitory computer-readable storage medium comprising instructions.
Nunez further discloses A non-transitory computer-readable storage medium comprising instructions (Nunez, “claim 21, A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processor of a portable device cause the portable device to”).
Regarding claim 2, Nunez discloses The HMD of claim 1.
Nunez further discloses wherein the communication interface communicatively couples the HMD to the first component (Nunez, fig.3, “[0016] To that end, the operating system 225 includes an application programming interface (API) 228 for servicing requests, illustratively issued as system calls, from applications, such as ARD application 160. [0022] the ARD application 160 may lock onto the network port 350 and issue an API call 360 to the operating system 225 requesting information pertaining to data “velocity rate” (e.g., input/output data transfer per second) parameters of the network port 350. [0028] At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component”. Therefore, the ARD application communicatively couples the ARD tool to the node). 

Nunez further discloses wherein the HMD is communicatively coupled to the first component via a second component of the communication system (Nunez, fig.3, “[0016] To that end, the operating system 225 includes an application programming interface (API) 228 for servicing requests, illustratively issued as system calls, from applications, such as ARD application 160. [0022] the ARD application 160 may lock onto the network port 350 and issue an API call 360 to the operating system 225 requesting information pertaining to data “velocity rate” (e.g., input/output data transfer per second) parameters of the network port 350. [0028] At block 525, the ARD application issues one or more system calls to the operating system of the node to request information about the component”. Therefore, the ARD tool is communicatively couple to the node via the ARD application). 
 Regarding claim 5, Nunez discloses The HMD of claim 1.
Nunez further discloses wherein the real world content includes a field of view of the installer (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. Notably the image of the back panel may be rendered digitally on a screen and/or seen through a field of view lens included as part of the ARD tool”).  
Regarding claim 8, Nunez discloses The HMD of claim 1.
Nunez further discloses wherein the first installation status information includes field diagnostic information (Nunez, “[0027] The ARD tool 150 thus enables an in-field technician to perform initial analysis and self-diagnosis of storage and/or compute node failure in a HCI   
Regarding claim 13, Nunez discloses The HMD of claim 1.
Nunez further discloses wherein the computer-readable instructions, when executed by the processor, further cause the HMD to present installation information for components of the communication system  (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. In sum, the renderings may provide visualization of various characteristics of the cluster node as visual overlays disposed over an actual storage or compute node of the cluster that present basic diagnostic (and, in some embodiments, heartbeat) information by telemetry of the failed node on a display of the ARD tool via a display, e.g., a wearable AR screen, such as an AR headset. [0024] In an embodiment, the ARD application 160 may interact with several telemetry sources (e.g., the failed node, administrative nodes of the cluster and, illustratively, the cloud-based diagnostic service 124) to receive requested telemetry data and provide diagnostic information”).
Regarding claim 19, Nunez discloses The HMD of claim 1.
Nunez further discloses presenting installation information for components of the communication system in the augmented reality environment (Nunez, “[0023] In sum, the renderings may provide visualization of various characteristics of the cluster node as visual overlays disposed over an actual storage or compute node of the cluster that present basic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Rudman et al. (US 20200143593).
Regarding claim 4, Nunez discloses The HMD of claim 1.
On the other hand, Nunez fails to explicitly disclose but Rudman discloses wherein the communication interface includes a short range wireless interface (Rudman, “[0044] the wireless communications device 30 can be configured to communicate wirelessly according to one or more short-range wireless communications (SRWC) such as any of the Wi-Fi.TM., WiMAX.TM., Wi-Fi Direct.TM., IEEE 802.11p, other vehicle to vehicle (V2V) communication protocols, other IEEE 802.11 protocols, ZigBee.TM. Bluetooth.TM., Bluetooth.TM. Low Energy (BLE), or near field communication (NFC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rudman into the Nunez, to include all limitations of claim 4. That is, adding the short-range wireless communication of Rudman to the ARD tool of Nunez. The motivation/ suggestion would have been The short-range wireless communication (SRWC) circuit 32 enables the wireless communications device 30 to transmit and receive SRWC signals. The SRWC circuit 32 may allow the device 30 to connect to another .
Claim(s) 6, 7, 9, 10, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Roy et al. (US 20190372861).
Regarding claim 6, Nunez discloses The HMD of claim 1.
On the other hand, Nunez fails to explicitly disclose but Roy discloses an imaging device, and wherein the computer-readable instructions, when executed by the processor, further cause the AR device to: obtain an indicia on the first component from the imaging device, obtain configuration information related to at least one of the first component or the communication system based on a payload of the indicia, and present, on the display, the configuration information (Roy, fig.4, steps 406-410, “[0024] The user may take the endpoint 108 to a location where the network device of the image 310 is located. The user may capture an image of the network device and transmit the image to the NMS server 104. The NMS server 104 may identify the network device in the image based on optical character recognition analysis of the image containing the identification information of the network device. [0025] a bar code 330 may be scanned and transmitted to the NMS server 104. The bar code 330 may contain identification information of the network device in the image 310. The bar code 330 may be a quick response code, a standard bar code, and the like. [0026] Based on the identification of the network device in the image 310, the NMS server 104 may access the NMS DB 106 to determine which ports are active and the connection information associated with each active .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nunez and Roy, to include all limitations of claim 6. That is, adding the above functions of the AR device of Roy to the ARD tool of Nunez. The motivation/ suggestion would have been the technician may quickly check the appropriate ports and connections associated with the particular VLAN that is misconfigured (Roy, [0010]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
  Regarding claim 7, Nunez in view of Roy discloses The HMD of claim 6.
Nunez further discloses wherein the configuration information relates to how to configure at least one of the first component or a second component of the communication system (Nunez, “[0014], failure and/or malfunction information includes diagnostic and configuration information, including a node ID, of a node that may have failed or that may be operating outside of one or more specified norms (e.g., deemed malfunctioning or operating sub-optimally according to one or more reference parameters), but may still be functioning and capable of communication. [0022] The image detection feature may also allow the ARD application 160 of the ARD tool 150 to … issue system calls, such as API calls 360 (e.g., using the identifier for the component), to the API 228 of the operating system 225 of the node to request information, such as configuration, performance and historical parameters, about the component. [0031] The ARD application 160 may be configured to instruct the technician (e.g., step-by-step) during node disassembly and circuit board debug”).  

Regarding claim 9, Nunez discloses The HMD of claim 1.
On the other hand, Nunez fails to explicitly disclose but Roy discloses wherein the computer-readable instructions, when executed by the processor, further cause the AR device to: access second installation status information from a server connected to the communication system, wherein the second installation status information relates to a status of a connection between a provider system and the communication system, and present, on the display, the second installation status information (Roy, fig.1, “[0038] The user may point the camera 204 at an entire server rack of network devices 114 and capture an image of all of the network devices 114. [0039] The image may be transmitted to the NMS server 104 and the NMS server 104 may identify each network device 114 and the ports of each network device 114 associated with the desired VLAN. The graphical overlays may simply be a color coded image over the particular ports. The AR UI 212 may then display the color coded image over the ports of each network device 114 that are associated with the desired VLAN”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nunez and Roy, to include all limitations of claim 9. That is, adding the above functions of the AR device of Roy to the ARD tool of Nunez. The motivation/ suggestion would have been the technician may quickly check the appropriate ports and connections associated with the particular VLAN that is misconfigured (Roy, [0010]).
Regarding claim(s) 17, it is interpreted and rejected for the same reasons set forth in claim(s) 9.
Regarding claim 10, Roy in view of Nunez discloses The HMD of claim 9.
wherein the second installation status information includes field diagnostic information (Roy, “[0033] the AR UI 212 may obtain the connection information 322 from the NMS server 104 that is retrieved from the NMS DB 106. With the connection information 322 and the graphical overlay images 312 and 318 of the connection and network devices, respectively, the user may diagnose and troubleshoot the misconfigured network device in the image 310. [0047] At block 412, the method 400 receives a modification to the network device. For example, based on the connection information and the graphical representations displayed on the AR UI, a user or technician may diagnose a malfunctioning network device”). The same motivation of claim 9 applies here.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Wang et al. (US 20200195915).
Regarding claim 11, Nunez discloses The HMD of claim 1.
On the other hand, Nunez fails to explicitly disclose but Wang discloses wherein the computer-readable instructions, when executed by the processor, further cause the HMD to display information instead of the augmented reality presentation for one eye of the installer (Wang, “[0040] the head-mounted device 310 could comprise a single display adapted to be arranged in front of one of the user's eyes, so that one eye can watch the display of the head-mounted device while the other eye can watch the real world surroundings. The head-mounted device 310 may for example be head-mounted display (HMD) such as a virtual reality (VR) headset, an augmented reality (AR) headset or a mixed reality (MR) headset. The head-mounted device 310 may for example be glasses equipped with AR functionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang and Nunez, to include all limitations of .
Claim(s) 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20210233294) in view of Koohmarey (US 20190244425).
Regarding claim 12, Nunez discloses The HMD of claim 1.
Nunez further discloses wherein the computer-readable instructions, when executed by the processor, further cause the HMD to: obtain status information from a plurality of Internet of Things (loT) devices at the customer installation site (Nunez, “[0023] Illustratively, the data velocity rates of the network port 350 requested by the ARD application 160 may be rendered as a visual overlay disposed over an image of the back panel 345 of the node 200 and displayed as diagnostic information on the wearable visualization technology 370 of the ARD tool within a field of view 400 of the technician. [0024] In an embodiment, the ARD application 160 may interact with several telemetry sources (e.g., the failed node, administrative nodes of the cluster and, illustratively, the cloud-based diagnostic service 124) to receive requested telemetry data and provide diagnostic information”).
On the other hand, Nunez fails to explicitly disclose but Koohmarey discloses, present, on the display, a diagram representing locations of the loT devices (Koohmarey, “[0114] Examples of wearable AR-capable head-mounted devices include Microsoft™ Hololense and Google™ Glass. [0128] By way of example, the device information provided by the remote network management platform could be used to generate and display a virtual network map showing the location of the device and the status of connected devices”).

Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 12.

Response to Arguments
Applicant's arguments filed on 1/21/2022 have been fully considered but they are not persuasive. 
The applicant submits: Independent claim 1 is amended by way of this response substantially as proposed during the Examiner interview of January 19, 2022 (see summary above). Accordingly, as agreed, independent claim 1, and all claims depending therefrom, are allowable over the cited art (Remarks, page 7, 3rd paragraph).
The examiner respectfully disagrees. The interview was focus on the prior art of Roy. Roy fails to disclose but Nunez (US 20210233294) discloses the amended claim 1. As addressed above, Nunez discloses “[0022] the ARD application 160 may lock onto the network port 350 and issue system calls, such as API calls 360 (e.g., using the identifier for the component), to the API 228 of the operating system 225 of the node to request information, such as configuration, . Especially, Nunez discloses in the abstract, “Once installed, the AR diagnostic (ARD) tool is ready for use by the user, e.g., a customer service technician, to locate and repair one or more failed cluster nodes”. Therefore, a technician can use the ARD tool to request information from a cluster node at a customer installation site. The same rational applies to independent claims 14 and 20.
The applicant submits: By way of this response, dependent claims 7 and 16 have been amended to recite that the "configuration information relates to how to configure" (emphasis added), as discussed during the Examiner interview of January 19, 2022 (see summary above) in conjunction with claim 6. Accordingly, as agreed, dependent claims 7 and 16 are allowable over the cited art (Remarks, page 8, 2nd paragraph).
The examiner respectfully disagrees. Nunez (US 20210233294) discloses “[0031] The congestion may be visualized via overlays on the wearable visualization technology 370 using 3D models of the circuit boards to enable isolation of the circuit board in the node and subsequent debugging at the circuit board level. The ARD application 160 may be configured to instruct the technician (e.g., step-by-step) during node disassembly and circuit board debug.”. Therefore, the overlaid information relates to how to configure the circuit board in the node.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        3/15/2022